FILED
                            NOT FOR PUBLICATION                             OCT 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 12-30223
                                                      12-30225
               Plaintiff - Appellee,
                                                 D.C. Nos. 1:11-cr-00208-EJL
  v.                                                       1:11-cr-00245-EJL

MIGUEL BELTRAN-MARQUEZ, d.b.a.                   MEMORANDUM *
Trinidad Romero Atondo, a.k.a. Ignacio
Martinez-Chavez, a.k.a. Polo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       In these consolidated appeals, Miguel Beltran-Marquez appeals his guilty-

plea conviction and 188-month sentence for conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A); and the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation of supervised release and concurrent 18-month sentence imposed upon

revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967), Beltran-

Marquez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Beltran-Marquez has filed a

pro se supplemental brief. No answering brief has been filed.

      Beltran-Marquez has waived his right to appeal his conspiracy conviction

and 188-month sentence. Because the record discloses no arguable issue as to the

validity of the waiver, we dismiss Appeal No. 12-30223. See United States v.

Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief with respect to the

revocation of supervised release or the sentence imposed upon revocation. We

therefore affirm the judgment challenged in Appeal No. 12-30225.

      Counsel’s motion to withdraw is GRANTED.

      Beltran-Marquez’s pro se motions to strike the Anders brief and appoint

substitute counsel are DENIED. To the extent Beltran-Marquez is seeking

appointment of counsel to collaterally attack his conviction and sentence, he may

make that request in connection with any 28 U.S.C. § 2255 motion that he files.

      Appeal No. 12-30223 DISMISSED; Appeal No. 12-30225 AFFIRMED.


                                           2                          12-30223 & 12-30225